         Case 2:21-cv-00490-MAK Document 44 Filed 06/11/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RABIAHTU PETERKIN                             : CIVIL ACTION
                                              :
                     v.                       : NO. 21-490
                                              :
PROSPECT AIRPORT SERVICES,                    :
INC., et al.                                  :


                                           ORDER
       AND NOW, this 11th day of June 2021, upon considering the Motions to dismiss (ECF

Doc. Nos. 27, 30, 31, 34), Plaintiff’s Responses (ECF Doc. Nos. 36, 37, 38, 39), Defendants’

Replies (ECF Doc. Nos. 40, 41, 42), and for reasons in the accompanying Memorandum, it is

ORDERED the Defendants’ Motions to dismiss (ECF Doc. Nos. 27, 30, 31, 34) are GRANTED

without prejudice to Plaintiff filing a second amended Complaint possibly curing the deficiencies

in her amended Complaint no later than June 25, 2021.



                                                    _________________________
                                                    KEARNEY, J.
